

Phone (406) 294-9765
Fax   (406) 294-9764
 
[ex10-17logo.jpg] AMERICAN EAGLE ENERGY INC.
  
February 21, 2011


Eternal Energy Corp.
2549 West Main Street, Suite 202
Littleton, Colorado 80120
Attention:  Paul E. Rumler, Esq.


Dear Mr. Rumler:
 
This letter of intent confirms our understanding regarding a proposed
transaction involving Eternal Energy Corp., a Nevada corporation (“EERG”), and
American Eagle Energy Inc., a Nevada corporation (“AMZG”).  The following sets
forth the basic terms of the proposed transaction:
 
1.    Structure of the Transaction.  The transaction will be structured as
follows (collectively, the “Merger”):  (a) a wholly-owned shell subsidiary of
EERG, formed solely for purposes of the proposed transaction, will merge with
and into AMZG, with AMZG surviving such merger as a wholly-owned subsidiary of
EERG and (b) AMZG will then merge with and into EERG, with EERG surviving such
merger (the “Surviving Corporation”).  In connection with the Merger, EERG will
change its name to “American Eagle Energy Corp.”  The Merger will be structured
as a tax-free reorganization.
 
2.    Merger Consideration; Post-Merger Ownership; Reverse Stock Split.
 
(a)      In the merger described in clause (a) of paragraph 1 above, (i) each
issued and outstanding share of common stock of AMZG will be converted into the
right to receive such number of shares of common stock of EERG to effect the
ownership percentages described in clause (b) below of this paragraph 2 (the
“Exchange Ratio”) and (ii) each outstanding and unexercised option to acquire
shares of common stock of AMZG will be converted into the right to receive an
option to acquire such number of shares of common stock of EERG and at such
exercise price, in each case in proportion to the Exchange Ratio.  No fractional
shares will be issued in the Merger and any stockholder of AMZG otherwise
entitled to a fractional share will receive a number of shares rounded up to the
next whole number.
 
(b)      Upon consummation of the Merger and assuming consummation of the
Debenture Conversion and the Equity Infusion (as such terms are defined in
paragraph 10 below), current stockholders of EERG will own 20% of the Surviving
Corporation (without giving effect to outstanding stock options) and current
stockholders of AMZG will own 80% of the Surviving Corporation (without giving
effect to outstanding stock options).  The valuation supporting the Exchange
Ratio that would result in these ownership percentages is subject to EERG’s
receipt of a satisfactory fairness opinion regarding the Merger and EERG’s and
AMZG’s satisfactory completion of due diligence.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
 
(c)      Concurrently with, or immediately following, consummation of the
Merger, the then-outstanding shares of common stock and outstanding stock
options of the Surviving Corporation will be subject to a reverse stock split in
a ratio that is currently anticipated to be 1-for-6.5 (the “Reverse Stock
Split”).  Such ratio may be subject to change depending on a variety of factors,
including market conditions.  The Surviving Corporation will have the discretion
to issue such number of additional shares of common stock of the Surviving
Corporation to those stockholders of either or both of AMZG or EERG, who,
immediately prior to the consummation of the Merger, were “round lot holders”
(holders of 100 or more shares) of AMZG or EERG, respectively, and who, solely
as a result and upon consummation of the Merger and Reverse Stock Split, would
then own less than 100 shares of common stock of the Surviving Corporation, so
that such stockholders would own 100 shares of common stock of the Surviving
Corporation.
 
3.    Establishment of Option Pool.  Following consummation of the Merger, the
Surviving Corporation will establish an option pool, which will include options
granted by each of EERG and AMZG that are exercisable as of the consummation of
the Merger.  The option pool (once fully allocated to such EERG and AMZG option
holders and to employees, consultants, and/or independent directors of the
Surviving Corporation) will represent not less than approximately 10% and not
more than approximately 15% of the Surviving Corporation’s issued and
outstanding common stock (measured as of consummation of the Merger) and
issuances of shares upon the exercise of such then-existing options, as well as
options granted thereafter from the option pool will proportionately dilute all
of the Surviving Corporation’s stockholders.
 
4.    Registration Statements and Blue Sky Filings.
 
(a)      The shares of common stock of EERG to be issued to the stockholders of
AMZG as part of the Merger will be issued pursuant to a registration statement
(the “1933 Act Registration Statement”), on such form as EERG’s counsel
determines to be necessary under the applicable rules and regulations
promulgated under the Securities Act of 1933, as amended and/or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to be filed by EERG with
the Securities and Exchange Commission (“SEC”) as promptly as reasonably
practical after execution and delivery of the Definitive Agreement (as defined
below).
 
(b)      EERG will make such filings and secure such approvals as may be
required by any applicable state securities or “blue sky” laws in connection
with the transactions contemplated hereby.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
 
(c)      The Surviving Corporation will cause a separate registration statement
on Form 8-A under the Exchange Act to be prepared and filed with the SEC and a
listing application and such other documents to be prepared and filed with the
NYSE Amex as may be required to effect EERG’s and AMZG’s intention that the
class of common stock of the Surviving Corporation be registered under Section
12(b) of the Exchange Act and listed on the NYSE Amex.
 
5.    Board Composition of Surviving Corporation.  The Surviving Corporation
initially will have a five-person board of directors, composed of John Anderson,
Sean Mitchell and Paul Rumler, as independent directors, and Richard Findley
(Chairman) and Brad Colby, as non-independent directors.
 
6.    Executive Officers of Surviving Corporation.  The initial executive
officers of the Surviving Corporation will include, among others, Brad Colby as
the Chief Executive Officer and President, Tom Lantz as the Chief Operating
Officer, and Paul Rumler as Secretary.  Further, an individual reasonably
acceptable to the current directors of both EERG and AMZG shall be employed as
the Chief Financial Officer of the Surviving Corporation and EERG shall use
commercially reasonable efforts to commence the employment of such person as its
Chief Financial Officer prior to the declaration of effectiveness of the 1933
Act Registration Statement.  A mutually acceptable employment agreement will be
negotiated with the new executive officer of the Surviving Corporation, Mr.
Lantz; a mutually acceptable consulting or employment agreement, as appropriate,
will be negotiated with the new employee of, or consultant to, the Surviving
Corporation, Mr. Findley; and the current employment agreement between Mr. Colby
and the Surviving Corporation will be amended, if required, such that each of
such persons will devote his full business time and efforts to the Surviving
Corporation and present all oil and gas business opportunities to the Surviving
Corporation.
 
7.    Definitive Agreement.  As promptly as reasonably practical after EERG’s
acceptance of this letter, EERG’s counsel will commence preparation of an
initial draft of the definitive agreement reflecting the transactions
contemplated hereby (the “Definitive Agreement”), and the parties will negotiate
the Definitive Agreement in good faith.  The Definitive Agreement will contain
such representations, warranties, covenants, conditions and other provisions as
are customary for transactions of this nature and otherwise as may be required
to give effect to the terms set forth herein.
 
8.    Board Approvals.  The execution and delivery of the Definitive Agreement
shall be subject to the approval of the Board of Directors of each of EERG and
AMZG.
 
9.    Due Diligence.  Execution of the Definitive Agreement will be subject to
each party’s satisfaction with the results of its due diligence review of the
other party.  Upon execution of this letter, each party agrees to permit the
other and its employees, attorneys, accountants, investment bankers and other
agents to have full access, during normal business hours, to the books and
records of the other and to the other’s premises, employees, customers and
suppliers (each party will work closely with the other’s senior management to
avoid disruption of these relationships) for the purpose of investigating the
business and financial affairs and prospects of each other.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
 
10.  Closing Conditions.  Any transaction of the type contemplated hereby will
be subject to the satisfaction of certain conditions, including the following:
 
(a)      the negotiation and execution of a mutually satisfactory Definitive
Agreement and the satisfaction of the conditions set forth therein;
 
(b)      the receipt by the Special Committee of the Board of Directors of EERG
of a fairness opinion regarding the Merger satisfactory to such committee;
 
(c)      the conversion of the 8% Convertible Debenture issued by AMZG, in the
initial principal amount of $1 million, to shares of common stock of AMZG at a
conversion price currently expected to be $0.60 per share (the “Debenture
Conversion”);
 
(d)      the private placement sale and issuance by AMZG of approximately
5,833,333 shares of its common stock at $0.60 per share (resulting in $3.5
million in gross proceeds, including the approximate $670,000 that has been
received as of the date of this letter) on the terms set forth in the
irrevocable commitment received by AMZG from accredited investors on December 1,
2010 to purchase such number of shares at such purchase price (the “Equity
Infusion”);
 
(e)      the receipt of any necessary approvals of the stockholders of AMZG and
the respective Boards of Directors of EERG and AMZG;
 
(f)      the receipt of all necessary third-party and governmental or regulatory
consents and approvals;
 
(g)      no more than five percent of the outstanding shares of AMZG shall be
subject to dissenters’ or appraisal rights, if any, exercised by its
stockholders in connection with the Merger;
 
(h)      the 1933 Act Registration Statement being declared effective by the
SEC; and
 
(i)      AMZG, subject to the 1933 Act Registration Statement being declared
effective by the SEC, will have transmitted, or caused to be transmitted, to its
stockholders a proxy statement or other document containing in all substantial
respects the information required to be contained in a Schedule 14A or Schedule
14C proxy statement promulgated under the Exchange Act; however, inasmuch as
AMZG is not subject to Section 14 of the Exchange Act, such proxy statement or
other document shall not be filed with the SEC, but may be furnished by AMZG in
accordance with the requirements of Section 15(d) of the Exchange Act.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
 
11.  Exclusive Negotiations.  For a period of 30 days commencing with the date
of EERG’s acceptance of this letter, each of EERG and AMZG agrees that, except
as provided herein, neither it nor any of its subsidiaries will directly or
indirectly solicit, entertain, negotiate with, or otherwise pursue an
Acquisition Proposal.  Notwithstanding the foregoing, nothing in this letter
shall restrict or prohibit (a) any disclosure by EERG or AMZG that is required
in any document to be filed with the SEC, (b) any disclosure that is otherwise
required by applicable law, or (c) the participation in discussions and
negotiations regarding, and furnishing to any other third party any information
with respect to, an Acquisition Proposal if the failure to take such actions
would be inconsistent with the fiduciary duties of EERG’s or AMZG’s respective
Board of Directors.  For purposes of this letter, an “Acquisition Proposal”
means any proposal or offer with respect to (i) a merger, consolidation,
business combination or similar transaction or (ii) any other acquisition, in
the case of clause (i) or (ii) involving 50% or more of the total voting power
of EERG or AMZG, as the case may be, or 50% or more of the consolidated totals
assets of EERG or AMZG, as the case may be.
 
12.  No-Shop.  The Definitive Agreement will contain a “no shop” provision with
a “fiduciary out.”
 
13.  Mutual Standstill.  For a period of six months from the date hereof,
without the prior written consent of EERG’s or AMZG’s Board of Directors, as the
case may be, which consent may be withheld, delayed or denied in the sole and
absolute discretion of such Board, neither EERG nor AMZG will directly or
indirectly (nor will any of them assist or encourage directly or indirectly
others to):  (i) acquire or agree, offer, seek or propose to acquire, or cause
to be acquired, directly or indirectly, by purchase or otherwise, ownership of
any voting securities or rights to acquire any voting securities of the other,
or any of the assets or businesses of the other or any subsidiary or division
thereof or any bank debt, claims or other obligations of the other or any rights
to acquire such ownership (including from a third party); (ii) seek or propose
to influence or control the management or policies of the other or to obtain
representation on the other’s Board of Directors, or solicit, or participate in
the solicitation of, any proxies of the other’s shareholders, or make any public
announcement with respect to any of the foregoing; (iii) make any public
announcement with respect to, or submit a proposal for, or offer of (with or
without conditions) any extraordinary transaction involving the other or its
securities or assets; or (iv) enter into any discussions, negotiations,
arrangements or understandings with any third party with respect to any of the
foregoing, or otherwise form, join or in any way participate in a “group” (as
defined in the Exchange Act) in connection with any of the foregoing.  Each
party will promptly advise the other of any inquiry or proposal made to it with
respect to any of the foregoing.  Notwithstanding the foregoing, (i) neither
party’s Board of Directors shall withhold its consent if to do so would be
inconsistent with its fiduciary duties; (ii) either party shall be permitted to
commence a non-coercive tender offer for the other’s common stock at a price
higher than that contemplated by any other then-existing merger agreement to
which the other is a party; (iii) either party may comment on any merger
negotiation process or other matter relating to or involving the merger or
takeover of the other in order to correct material misstatements or omissions by
the other or its advisors; and (iv) either party may continue the current oil
and gas operating activities conducted with the other party and as may be
reasonably contemplated in the ordinary course of business relating to such
activities.  If either party enters into a standstill with a third party that is
more favorable than the foregoing, such party will amend its standstill with the
other party accordingly.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
    
14.  Mutual Non-Solicit.  During the period of one year following the date
hereof, without the prior written consent of EERG or AMZG, as relevant (which
consent may be withheld, delayed or denied in the sole and absolute discretion
of the relevant party), neither EERG nor AMZG will hire, or solicit for hire or
employment, directly or indirectly, any officer or employee of the other or any
person who, at the time of the solicitation or proposed hire, had been an
officer or employee of the other within the previous six months excluding
current oil and gas operating activities that the parties are conducting with
one another or as may be reasonably anticipated in the ordinary course of
business relating to such activities.  For the purposes of this clause,
“solicitation” shall not include solicitation of any officer or employee who is
solicited by advertising in a newspaper or periodical of general circulation or
who on his or her own initiative seeks employment with EERG or AMZG, as the case
may be.
 
15.  Public Announcements.  EERG and AMZG will agree to the form of a joint
press release announcing this letter, the material contents hereof, and the
proposed Merger.  The parties otherwise will not, without the other’s prior
written consent, issue any press release or other public announcement relating
to the terms and conditions set forth in (or the existence of) this letter,
except for such disclosure to the public or to governmental agencies as their
respective counsel shall deem reasonably necessary to comply with applicable
laws, rules or regulations, including any rules or regulations of any stock
exchange or national securities quotation system.  Notwithstanding the
foregoing, if either party is so required to issue a public announcement, it
will inform the other party thereof and make reasonable efforts to provide for
review by the other party a copy of the proposed release a reasonable time prior
to publication.
 
16.  Confidentiality.  Except as provided in paragraph 15 above, each party, for
itself and its respective employees and agents, agrees to keep confidential (i)
the existence and terms of this letter and (ii) all confidential information
provided by or through a party to the other.  Confidential information includes
all business and financial information of a party, whether disclosed prior to or
after execution of this letter, including financial statements, tax returns,
business and marketing plans and customer and supplier data.  Despite the
foregoing, “confidential information” does not include publicly available
information, information obtained from a third party source not under an
agreement or obligation to maintain the confidentiality of such information and
information independently developed by a party without the use of any otherwise
confidential information.  The parties agree that any breach or threatened
breach of the provisions of this paragraph 16 may be enjoined by a court of
competent jurisdiction and damages may be in order.  The parties agree that the
state and federal courts located in Denver, Colorado shall have personal and
subject matter jurisdiction as to any such injunctive action.
 
17.  Pre-Execution Expenses.  All costs and expenses incurred prior to execution
of the Definitive Agreement will be borne by the party incurring them.
 
27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 
 
Phone (406) 294-9765
Fax   (406) 294-9764
 
18.  Post-Execution Expenses.  All costs and expenses incurred after execution
of the Definitive Agreement will be borne by the party incurring them.
 
19.  Timing.  The parties will exercise commercially reasonable good faith
efforts to prepare, negotiate and execute the Definitive Agreement within 30
days of the date of EERG’s acceptance of this letter and to consummate the
transactions contemplated by the Merger prior to or on May 15, 2011.
 
20.  Miscellaneous.  Except for paragraphs 11, 13, 14, 15, 16 and 17 hereof and
this paragraph 20, this letter is not intended to be a binding agreement between
the parties hereto and is only intended to be an expression of mutual
understandings until the Definitive Agreement, if any, is executed and
delivered.  Notwithstanding the foregoing, paragraphs 11, 13, 14, 15, 16 and 17
hereof and this paragraph 20 will bind and inure to the benefit of the parties
hereto and their respective successors and permitted assigns and the parties
reiterate their intention to work together in good faith to try to consummate a
mutually satisfactory transaction.  Further, this letter of intent, while
setting forth the intentions of the parties, does not necessarily reflect all of
the material terms that might be included in the Definitive Agreement, which the
parties expect to execute and deliver on or before March 17, 2011, if at all.
 
If the foregoing conforms to your understanding, please sign, date and fax or
scan a copy of this letter to my attention at 406-248-1012 or
prospector@180com.net.
 
Sincerely,
     
AMERICAN EAGLE ENERGY INC.
     
By:
/s/ Richard Findley
   
Richard Findley, President
 



ACCEPTED:


ETERNAL ENERGY CORP.


By:
/s/ Paul E. Rumler
   
Paul E. Rumler, Esq., Board Member
   
and Sole Member of the Special Committee
   
of the Board of Directors of Eternal Energy Corp.
 



27 North 27th Street, Suite 21G,
Billings, MT 59101
 
 
 

--------------------------------------------------------------------------------

 